Citation Nr: 1608988	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  15-37 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Joel M. Ban, Attorney


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel






INTRODUCTION

The Veteran served on active duty from November 1973 to November 1979.  His awards and decorations include the Vietnam Service Medal with two Bronze Service Stars, and the Vietnamese Cross of Gallantry with Palm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and he is presumed to have been exposed to herbicides.

2.  The Veteran has Parkinson's disease.


CONCLUSION OF LAW

The Veteran's Parkinson's disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e) (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for Parkinson's disease.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The record establishes that the Veteran served in the Republic of Vietnam.  As such, he is presumed to have been exposed to herbicides, to include Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

Where a Veteran was exposed to an herbicide agent during active service in the Republic of Vietnam, Parkinson's disease shall be service connected, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

A VA fee basis examination dated in October 2013 resulted in a diagnosis of Parkinson's disease.  The examiner assessed the various symptoms associated with the Parkinsonism including the characteristic tremor, mild to moderate in severity, and concluded that the disorder rendered the Veterans unemployable.  The RO in its October 2013 rating decision stated that the diagnosis was rendered solely on the Veteran's subjective report.  

A June 2014 VA examiner diagnosed the Veteran with essential tremor, and not Parkinson's disease.  The examiner stated that the Veteran had never been diagnosed with Parkinson's disease and found none of the symptoms noted by the October 2013 examiner, including a characteristic tremor.  The examiner noted that despite the long clinical history of the Veteran's condition which stretched nearly twenty years into the past, he was still taking a trial dose of parkinsonian medication (Carbidopa/Levodopa).  In addition, the examiner noted that the Veteran never developed asymmetric resting tremor which was the hallmark of Parkinson's disease.  

Statements from medical professionals employed with Neurological Associates dated December 2013, from M.E.T., M.D.; June 2015 from G.W., N.P.C.; and September 2015 from C.J.R., M.D. note that the Veteran has Parkinson's disease, and that he is receiving treatment for the disorder.  Associated with those statements are private medical records for 2013 through 2015 documenting treatment for diagnosed Parkinson's disease.

In a September 2015 follow-up opinion, the physician who conducted the June 2014 VA examination reviewed the private medical records, and noted that he like the Veteran's private physician, is a Board Certified Neurologist.  The examiner indicated that he was unpersuaded by the private medical records because he believed the diagnosis of Parkinsonism was being rendered by a nurse without "any significant clinical thought process."  

Resolving reasonable doubt in the Veteran's favor, the Board finds the evidence establishes the Veteran in fact has Parkinson's disease.  As such, absent evidence which rebuts the presumption that the disorder is related to his in-service exposure to herbicides, entitlement to service connection for Parkinson's disease is warranted.


ORDER

Entitlement to service connection for Parkinson's disease is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


